— In an action to recover on a demand promissory note, defendant Irma Burstyn appeals, as limited by her brief, from so much of a judgment of the Supreme Court, Suffolk County (Doyle, J.), entered June 17, 1984, as, upon plaintiff’s motion for summary judgment, awarded plaintiff $20,004.22 as against her. (We treat the notice of appeal dated July 1, 1983 as a notice of appeal from the judgment.)
Judgment affirmed, insofar as appealed from, with costs.
*658A review of the appellant’s papers submitted in opposition to the plaintiff’s motion for summary judgment clearly indicates that there was a complete absence of any proof of evidentiary facts to raise genuine triable issues regarding possible violations of relevant Federal statutes and regulations. In view thereof, summary judgment was properly granted (Capelin Assoc. v Globe Mfg. Corp., 34 NY2d 338; Ehrlich v American Moninger Greenhouse Mfg. Corp., 26 NY2d 255). Mollen, P. J., Bracken, O’Connor and Niehoff, JJ., concur.